Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-12 are pending
Drawings/Specification
Previously from the Non-final mailed 03/21/2022. The amendment filed 03/02/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The submitted drawings on 03/02/2022 indicated new matter, the box of 11 is new matter (as it was never disclosed in the specification as being a box (i.e. having sides etc.)), furthermore the specification does not disclose the lines 20 go into the heating tank system. The specification mentions 20 as such “Now discussing the bundle of lines 12 in detail, in one embodiment the bundle of lines 12 contains at least one and preferably two base epoxy delivery lines 16a and 16b, at least one catalyst delivery line 18 and at least one heating circuit line 20. Preferably the bundle of lines 12 may also include additional lines to facilitate improvement of the heating circuit 20, a solvent delivery line 22, a solvent recovery line, and/or a compressed air line 24. It should be noted that the line bundle 12 may extend several hundreds of feet into a tunnel or pipeline that is being coated. In order to prevent cooling of the materials being distributed through the various lines in the bundle 12, at least one circuit of heating lines 20 is provided. The heating lines may be electric resistance heaters. Preferably, the heating lines are distribution tubes that carry a continuous flow of heated fluid therein. Such heated fluid may be water, glycol, saline, brine or a mixture thereof. The heating lines 20 may be a circuit of a supply line and a return line or may include more that one supply and/or return as needed to maintain the proper operating temperature of the system. The difficulty with other disclosed systems is, even in this configuration, the length of the distribution system is somewhat limited as the temperature of the resin and catalyst begin to drop once the distribution system lengths start to reach above around 500 feet. To overcome this problem, a heater 36 is added to operate in connection with the heating lines 20. The heater 36 is preferably an electric powered heater that is supplied by an electrical supply line that runs along with the other lines within the bundle. By positioning a heater 36 in this manner, fluid within the heating lines 20 can be reheated before is sent back along the recirculation loop of the heating lines.” The original specification gives possession for one heater “a heater 36” which is in communication with the heating lines 20. It is noted by positing a heater 36 in this manner, the fluid within heating lines 20 can be reheated before is sent back along the recirculation loop of the heating lines. But no where is it stated such recirculation loop of the heating lines is in communication with the heating tank system (noted being amended as 11 and added in as new matter). 
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: a heating tank 11 system, should read “a heating tank system 11.” See above new matter rejection. The added drawing is an isometric added figure (added by applicant) constitutes new matter.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “said heating circuit having a supply line beginning at a primary heater that feeds into an auxiliary heater at the end of the supply line and a return line extending back from said auxiliary heater to said primary heater” is new matter, as the specification only includes one heater in communication with the noted lines of the heating circuit (see above specification/drawing rejection) the examiner notes that the heating tank system is only preheating the epoxy materials in preparation for delivery, mixing, and spray application; nowhere is there mention that the heating tank system heats/pre-heats the heating circuit. It appears in applicants’ arguments and in their amendments, they intend the heating tank 11 system to be what heats the fluid, the examiner contents the heating lines of the fluid being delivered could heat one end of the supply (as the fluid coming out is heated and conducts heat through the fluid conduit) thus heating one end of the heating circuit where the noted heater 36 heats it on the deliver side of the conduit. This is mere speculation as to one other example of how the system could work as read (as again only one heater is noted being used with the heating circuit). 
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. Applicants Arguments are drawn towards the amendments to the drawings and specification that show the heating circuit with the heating tank (11) system, examiner disagrees see above 35 U.S.C. 112(a) and specification/drawing new matter objection. Applicant further argues that no new matter was introduced, examiner restfully disagrees. The specification and drawings amended by applicant rectify the new matter issue by themselves including new matter, as nowhere is there mention that the heating tank system heats/pre-heats the heating circuit in the originally filed specification. The drawing amendment and applicants argument are drawn towards introducing this new matter. Applicant further argues MPEP 2163.07(a) stating “"By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it. The application may later be amended to recite the function, theory or advantage without introducing prohibited new matter. In re Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1971); In re Smythe, 480 F. 2d 1376, 178 USPQ 279 (CCPA 1973); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention's inherent properties." Which is true, but the amendments are not bringing in a recited function, theory, or advantage but physical structure that was not in the originally filed specification. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752